          Case 3:19-cv-03603-WHO Document 28 Filed 06/23/20 Page 1 of 2

 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco, Ca 94104
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as

 7   Attorney for Plaintiff
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                                       ) Case No. 3:19-cv-03603-WHO
11   PAMELA J. WILLIAMS,                               )
12                                                     )
             Plaintiff,                                )
13                                                     ) STIPULATION AND ORDER
     v.                                                )
14                                                     )
     ANDREW SAUL,                                      )
15   Commissioner of Social Security,                  )
16                                                     )
            Defendant                                  )
17                                                     )

18           Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
19   Plaintiff shall have a thirty (30) day extension of time until July 22, 2020, in which to e-file her
20   Reply to OGC’s Cross Motion for Summary Judgment. This extension is necessitated due to
21   Plaintiff’s counsel’s upcoming schedule of administrative hearings and district court briefs due.
22   Plaintiff makes this request in good faith with no intention to unduly delay the proceedings.
23   Defendant has no objection and has stipulated to the requested relief.
24

25   Dated: June 22, 2020                           /s/HARVEY P. SACKETT
                                                    HARVEY P. SACKETT
26
                                                    Attorney for Plaintiff
27                                                  PAMELA J. WILLIAMS

28


                                                        1
     STIPULATION AND ORDER
       Case 3:19-cv-03603-WHO Document 28 Filed 06/23/20 Page 2 of 2

 1   Dated: June 22, 2020              /s/TINA LAXMI NAICKER
 2                                     TINA LAXMI NAICKER
                                       Special Assistant U.S. Attorney
 3                                     Social Security Administration
                                       [*As authorized by email 6/22/20]
 4

 5   IT IS ORDERED.

 6
     Dated:   June 23, 2020            ______________________________
 7
                                       WILLIAM H. ORRICK
 8                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
     STIPULATION AND ORDER
